PETER KOSTYSHYN and PATRICIA KOSTYSHYN, Plaintiffs Below, Appellants,
v.
NEW CASTLE and TOWN OF BELLEFONTE, Defendants Below, Appellees.
No. 371, 2009.
Supreme Court of Delaware.
Submitted: July 30, 2009.
Decided: August 7, 2009.

ORDER
Myron T. Steele, Chief Justice.
This 7th day of August 2009, it appears to the Court that, on June 26, 2009, appellants filed a notice of appeal from a Court of Chancery order denying their motion to file, in forma pauperis, a complaint that was never assigned a civil action number by the trial court. This Court issued a notice to appellants to show cause why their appeal should not be dismissed for the failure to comply with Supreme Court Rule 42 when appealing an interlocutory order. The appellants have failed to respond to the notice to show cause within the required ten-day period; therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.